                     IN THE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF PENNSYLVANIA

HIENNES,                                                          CIVIL ACTION
    Plaintiff,

       v.

NANCY A. BERRYHILL,                                               No. 17-5110
Acting C.-0mmissioner of the
Social Security Administration,
       Defendant.
                                                                                 FILF . ~l
                                                                                DEC 2n ~.~:3
                                             ORDER
                                                                             KATE BARY... ;, t: ··4
BERLE M. SCHlLLER, J.                                                      By           .......-.:~.• ~~

       AND NOW, this      20th    day of   December    2018, upon consideration of Plaintiff's

request for review, and Defendant's response, and after careful review of the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice, IT IS ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Plaintiffs Request for Review is GRANTED; and

       3. The matter is remanded to the Commissioner for further review consistent with the

            Report and Recommendation.


                                             BY THE COURT:



                                              ~~
                                             BERLE M. SCHILLER
                                             U.S. DISTRICT COURT JUDGE
